Exhibit 10.1






Fair Isaac Corporation
2012 Long-Term Incentive Plan
Director Non-Statutory Stock Option Agreement


Option Terms and Conditions*    




1.
Grant of Stock Options. The Company hereby grants to you, subject to the terms
and conditions in this Director Non-Statutory Stock Option Agreement (the
“Agreement”) and subject to the terms and conditions of the Plan, an option to
purchase the number of Shares specified on the cover page of this Agreement (the
“Option”).



2.
Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.



3.
Vesting and Exercise Schedule. This Option will vest and become exercisable as
to the portion of Shares and on the dates specified on the cover page to this
Agreement, so long as you remain a Service Provider. The vesting and exercise
schedule is cumulative, meaning that to the extent the Option has not already
been exercised and has not expired, terminated or been cancelled, you or the
person otherwise entitled to exercise the Option as provided in this Agreement
may at any time purchase all or any portion of the Shares that may then be
purchased under that schedule.



Vesting and exercisability of this Option will be accelerated during the term of
the Option if your Service to the Company or any Affiliate terminates because of
your death or Disability, as provided in Section 6(e)(2) of the Plan. Vesting
and exercisability will also be accelerated under the circumstances described in
Section 13(d) of the Plan or upon a Change in Control and may be accelerated by
action of the Committee in accordance with Section 3(b)(2) of the Plan.


4.
Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earlier of:



(a)
the expiration date specified on the cover page of this Agreement; or



(b)
the date that is one year after the termination of your Service as a Service
Provider.



5.
Service Requirement. Except as otherwise provided in Section 3(b) of this
Agreement and Section 6(e)(2) of the Plan, this Option may be exercised only
while you continue to provide Service to the Company or an Affiliate as a
Service Provider, and only if you have continuously provided such Service since
the date this Option was granted.



6.
Exercise of Option. Subject to Section 5 of this Agreement and the Company’s
policies governing trading in its securities, the vested and exercisable portion
of this Option may be exercised through use of an account maintained for you by
a securities broker approved by the Company or through delivery to the Company’s
Stock Administration office of written notification of exercise that states the
number of Shares to be purchased and is signed or otherwise authenticated by the
person exercising this Option. If the person exercising this Option is not the
Optionee, he or she also must submit appropriate proof of his or her right to
exercise this Option.





                                                     


*
To the extent any capitalized term used in this Agreement is not defined, it has
the meaning assigned to it in the Plan as the Plan currently exists or as it is
amended in the future.





1

--------------------------------------------------------------------------------

Exhibit 10.1






7.
Payment of Exercise Price. When you submit your notice of exercise pursuant to
Section 6 of this Agreement, you must include payment of the exercise price of
the Shares being purchased through one or a combination of the following
methods:



(a)    your personal check, a cashier’s check or money order;


(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised to the Company
in payment of the purchase price of such Shares;


(c)    by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price of the Shares for which the Option is being exercised; or


(d)    by a reduction in the number of Shares to be delivered to you upon
exercise, such number of Shares to be withheld having an aggregate Fair Market
Value on the date of exercise equal to the exercise price of the Shares for
which the Option is being exercised.


However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares pursuant to subsection (c) above or by
authorizing the Company to retain Shares pursuant to subsection (d) above is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner. Moreover, if the Committee determines that
payment of the exercise price by one of the methods specified above is required
or desirable for legal or administrative reasons, you will be required to pay
the exercise price by such method.


8.
Withholding Taxes. Provided you are a U.S. based director, you are responsible
for paying any withholding taxes that may be due as a result of your exercise of
this Option. The Company will not withhold any taxes on your behalf.



9.
Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and exercise price provided for above, and determines that all
conditions to exercise and delivery of Shares and the compliance provisions of
Section 17 of this Agreement, have been satisfied, it will arrange for the
delivery of the Shares being purchased. Delivery of the Shares shall be effected
by the electronic delivery of the Shares to a brokerage account designated by
you and acceptable to the Company, or by another method provided by the Company.
All Shares so issued will be fully paid and nonassessable.



10.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than (i) a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
qualified domestic relations order, or (iii) by gift to any “family member” (as
defined in General Instruction A.1(a)(5) to Form S-8 under the Securities Act of
1933). Following any such transfer, this Option shall continue to be subject to
the same terms and conditions that were applicable to this Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.



11.
No Shareholder Rights Before Delivery of Shares. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until such Shares have
been delivered to you or your permitted transferee pursuant to Section 9 of this
Agreement. No adjustments shall be made for dividends or other rights if the
applicable record date occurs before such delivery has been effected, except as
otherwise described in the Plan.





2

--------------------------------------------------------------------------------

Exhibit 10.1




12.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



13.
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



14.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



15.
Choice of Law and Venue. This Option and Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Minnesota
and you agree to the exclusive venue and jurisdiction of the State and Federal
Courts located in Hennepin County, Minnesota and waive any objection based on
lack of jurisdiction or inconvenient forum. Any action relating to or arising
out of this Plan must be commenced within one year after the cause of action
accrued.



16.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



17.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon exercise of the Option prior to the
completion of any registration or qualification of the shares under any U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.



18.
Insider Trading Policy. You acknowledge that you are subject to the Company's
insider trading policy as set forth in the "Statement of Company Policy as to
Trades in the Company’s Securities. By Company Personnel and Confidential
Information" and that you are responsible for ensuring compliance with the
restrictions and requirements therein.



19.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



20.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



21.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.



3

--------------------------------------------------------------------------------

Exhibit 10.1






22.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



By accepting this Option in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.










Rev 2/15/2017




4